Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 1 of 19 PageID #: 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

   STEIN & NIEPORENT LLP
   David Stein (DS 2119)
   1441 Broadway, Suite 6090
   New York, New York 10018
   (212) 308-3444
   dstein@steinllp.com

   Attorneys for Plaintiffs, Individually
   and on behalf of all others similarly
   situated

     Francisco Ramirez and Sergio
     Hernandez, on behalf of
     themselves and all other
     persons similarly situated,              DOCKET NO. 21-cv-4417

                      Plaintiffs,                    COMPLAINT

                  - vs. –

     Queens Plaza Deli Corp. d/b/a
     Hudson Food Market, Fahd
     Musleh and Nash Musleh,

                      Defendants.



         Plaintiffs Francisco Ramirez and Sergio Hernandez, by

   and through their undersigned attorneys, for their complaint

   against defendants Queens Plaza Deli Corp. d/b/a Hudson Food

   Market, Fahd Musleh and Nash Muslem, allege as follows, on

   behalf of themselves and on behalf of all other persons

   similarly situated:
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 2 of 19 PageID #: 2



                          NATURE OF THE ACTION

         1.    Plaintiffs Mr. Ramirez and Mr. Hernandez allege on

   behalf of themselves and on behalf of other similarly situated

   current and former employees of defendants Queens Plaza Deli

   Corp. d/b/a Hudson Food Market, Fahd Musleh and Nash Muslem,

   who elect to opt into this action pursuant to the Fair Labor

   Standards Act (“FLSA”), 29 U.S.C. § 216(b), that they are

   entitled to: (i) unpaid wages from defendants for overtime

   work for which they did not receive overtime premium pay as

   required by law, and (ii) liquidated damages pursuant to the

   FLSA, 29 U.S.C. §§ 201 et seq., because defendants’ violations

   lacked a good faith basis.

         2.    Mr. Ramirez and Mr. Hernandez further complain that

   they are entitled to (i) back wages for overtime work for

   which defendants willfully failed to pay overtime premium pay

   as required by the New York Labor Law §§ 650 et seq. and the

   supporting New York State Department of Labor regulations;

   (ii) liquidated damages pursuant to New York Labor Law for

   these violations; and (iii) statutory damages for defendants’

   violation of the Wage Theft Prevention Act.

                                THE PARTIES

         3.    Plaintiff Francisco Ramirez is an adult individual

   residing in Queens, New York.




                                     2
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 3 of 19 PageID #: 3



         4.    Plaintiff Sergio Hernandez is an adult individual

   residing in the Bronx, New York.

         5.    Mr. Ramirez and Mr. Hernandez consent in writing to

   be parties to this action pursuant to 29 U.S.C. § 216(b);

   their written consents are attached hereto and incorporated

   by reference.

         6.    Upon information and belief, defendant Queens Plaza

   Deli Corp. d/b/a Hudson Food Market (“Hudson Food”) is a New

   York corporation with a principal place of business at 29-

   09A Queens Plaza North, Long Island City, New York.

         7.    At all relevant times, defendant Hudson Food has

   been, and continues to be, an employer engaged in interstate

   commerce and/or the production of goods for commerce within

   the meaning of the FLSA, 29 U.S.C. § 207(a).

         8.    Upon information and belief, at all relevant times,

   defendant Hudson Food has had gross revenues in excess of

   $500,000.00.

         9.    Upon information and belief, at all relevant times

   herein, defendant Hudson Food has used goods and materials

   produced in interstate commerce, and has employed at least

   two individuals who handled such goods and materials.

         10.   Upon information and belief, at all relevant times,

   defendant Hudson Food has constituted an “enterprise” as

   defined in the FLSA.


                                     3
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 4 of 19 PageID #: 4



         11.   Upon information and belief, defendant Fahd Musleh

   is an owner or part owner and principal of Hudson Food, who

   has the power to hire and fire employees, set wages and

   schedules, and maintain their records.

         12.   Defendant Fahd Musleh was involved in the day-to-

   day operations of Hudson Food and played an active role in

   managing the business.

         13.   Upon information and belief, defendant Nash Musleh

   is an owner or part owner and principal of Hudson Food, who

   has the power to hire and fire employees, set wages and

   schedules, and maintain their records.

         14.   Defendant Nash Musleh was involved in the day-to-

   day operations of Hudson Food and played an active role in

   managing the business.

         15.   For example, Fahd Musleh hired the plaintiffs and

   set their schedules and pay, while Nash Musleh supervised

   them on a daily basis, and paid them each week.

         16.   Defendants constituted “employers” of Mr. Ramirez

   and Mr. Hernandez as that term is used in the Fair Labor

   Standards Act and New York Labor Law.

                         JURISDICTION AND VENUE

         17.   This Court has subject matter jurisdiction over

   this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

   supplemental jurisdiction over plaintiffs’ state law claims


                                     4
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 5 of 19 PageID #: 5



   pursuant to 28 U.S.C. § 1367.              In addition, the Court has

   jurisdiction over plaintiffs’ claims under the FLSA pursuant

   to 29 U.S.C. § 216(b).

         18.   Venue is proper in this district pursuant to 28

   U.S.C. § 1391 because defendants’ business is located in this

   district.

                       COLLECTIVE ACTION ALLEGATIONS

         19.   Pursuant to 29 U.S.C. § 207, Mr. Ramirez and Mr.

   Hernandez seek to prosecute their FLSA claims as a collective

   action on behalf of a collective group of persons defined as

   follows:

         All persons who are or were employed by defendants
         in the United States as deli workers at any time
         since April 12, 2018, to the entry of judgment in
         this case (the “Collective Action Period”), who
         were not paid overtime compensation at rates at
         least one-and-one-half times the regular rate of
         pay for hours worked in excess of forty hours per
         workweek (the “Collective Action Members”).

         20.   The     Collective     Action     Members     are   similarly

   situated to Mr. Ramirez and Mr. Hernandez in that they were

   employed by defendants in their deli, and were denied premium

   overtime pay for hours worked beyond forty hours in a week.

         21.   They    are    further       similarly   situated   in    that

   defendants    had    a    policy   and    practice   of   knowingly   and

   willfully refusing to pay them overtime.




                                        5
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 6 of 19 PageID #: 6



         22.   Francisco    Ramirez,         Sergio   Hernandez,   and    the

   Collective Action Members perform or performed the same or

   similar primary duties, and are or were subjected to the same

   policies and practices by defendants.

         23.   The exact number of such individuals is presently

   unknown, but is known by defendants and can be ascertained

   through appropriate discovery.

                                       FACTS

         24.   At all relevant times herein, defendants owned and

   operated a deli in Queens.

         25.   Francisco Ramirez was employed at Hudson Food from

   approximately August 2019 through February 2021.

         26.   Sergio Hernandez was employed at Hudson Food from

   about September 2019 through February 2021.

         27.   Plaintiffs       were    employed      primarily    as    food

   preparers, working the deli counter, preparing sandwiches and

   salads and working the grill.

         28.   Plaintiffs’ work was performed in the normal course

   of defendants’ business and was integrated into the business

   of    defendants,      and    did     not     involve    executive      or

   administrative responsibilities.

         29.   At   all   relevant     times    herein,    plaintiffs    were

   employees engaged in commerce and/or in the production of




                                         6
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 7 of 19 PageID #: 7



   goods   for    commerce,   as   defined    in   the   FLSA   and   its

   implementing regulations.

         30.   Plaintiffs worked regular schedules of six days per

   week throughout their employment.

         31.   At the outset of his employment, Francisco Ramirez

   worked six ten-hour shifts per week each week.          In mid-March

   2020, his schedule was reduced to six nine-hour shifts, and

   in mid-December 2020, his schedule was reduced even further,

   to six 5-hour shifts. Finally, in February 2021, his schedule

   was increased to six eight-hour shifts.

         32.   As a result, Mr. Ramirez worked either 60, 54, or

   48 hours per week each week, except for about 2½ months at

   the end of 2020/beginning of 2021 in which he only worked 30

   hours per week.

         33.   At the outset of his employment, Sergio Hernandez

   also worked six ten-hour shifts per week each week.           In mid-

   March 2020 his schedule was reduced to six six-hour shifts,

   and in January 2021 his schedule was increased to six eight-

   hour shifts.

         34.     As a result, Mr. Hernandez worked 60 hours per

   week each week at the start of his employment, worked 36 hours

   per week from mid-March through December 2020, and then worked

   48 hours per week each week from January 2021 through the end

   of his employment in February 2021.


                                     7
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 8 of 19 PageID #: 8



         35.   Mr. Ramirez and Mr. Hernandez were each paid at an

   hourly rate of $15 per hour by defendants throughout their

   employment.

         36.   Plaintiffs were paid at these rates for all hours

   they worked, regardless of the number of hours they worked

   each week.

         37.   Mr. Ramirez and Mr. Hernandez were paid in cash

   throughout their employment, and they received no paystubs or

   wage statements of any sort with their pay.

         38.    In addition, defendants failed to pay Mr. Ramirez

   or Mr. Hernandez any overtime “bonus” for hours worked beyond

   40 hours in a workweek, in violation of the FLSA, the New

   York Labor Law, and the supporting New York State Department

   of Labor regulations.

         39.    Defendants’ failure to pay Mr. Ramirez and Mr.

   Hernandez the overtime bonus for overtime hours worked was

   willful, and lacked a good faith basis.

         40.    Defendants failed to provide Mr. Ramirez or Mr.

   Hernandez with written notices in their primary language

   providing     the   information   required      by   the   Wage    Theft

   Prevention Act – including, inter alia, defendants’ contact

   information, plaintiffs’ regular and overtime rates, and

   intended     allowances    claimed    –   and    failed    to     obtain

   plaintiffs’ signatures acknowledging the same, at any time


                                     8
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 9 of 19 PageID #: 9



   during their employment, in violation of the Wage Theft

   Prevention Act in effect at the time.

          41.   Defendants failed to provide Mr. Ramirez or Mr.

   Hernandez with weekly records of their compensation and hours

   worked, in violation of the Wage Theft Prevention Act.

          42.   Upon information and belief, throughout the period

   of Francisco Ramirez’s and Sergio Hernandez’s employment,

   both   before   that   time   (throughout   the   Collective   Action

   Period) and continuing until today, defendants have likewise

   employed other individuals like Mr. Ramirez and Mr. Hernandez

   (the Collective Action Members) in positions at defendants’

   deli that required little skill, no capital investment, and

   with duties and responsibilities that did not include any

   managerial responsibilities or the exercise of independent

   judgment.

          43.   Defendants applied the same employment policies,

   practices, and procedures to all Collective Action Members,

   including policies, practices, and procedures with respect to

   the payment of overtime.

          44.   Upon   information       and   belief,    these    other

   individuals have worked in excess of forty hours per week,

   yet defendants have likewise failed to pay them overtime

   compensation of one-and-one-half times their regular hourly

   rate in violation of the FLSA and the New York Labor Law.


                                     9
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 10 of 19 PageID #: 10



          45.   Upon     information        and        belief,    these        other

    individuals were not provided with required wage notices or

    weekly wage statements as specified in New York Labor Law §§

    195.1, 195.3, and the Wage Theft Prevention Act.

          46.   Upon     information      and       belief,   while    defendants

    employed     Francisco      Ramirez,        Sergio    Hernandez      and     the

    Collective Action members, and through all relevant time

    periods,     defendants      failed        to     maintain   accurate        and

    sufficient    time    records    or    provide       accurate      records    to

    employees.

          47.   Upon     information      and       belief,   while    defendants

    employed     Francisco      Ramirez,        Sergio    Hernandez      and     the

    Collective Action members, and through all relevant time

    periods, defendants failed to post or keep posted a notice

    explaining the minimum wage and overtime pay rights provided

    by the FLSA or New York Labor Law.

                                     COUNT I

                  (Fair Labor Standards Act - Overtime)

          48.   Mr.    Ramirez    and     Mr.       Hernandez,   on    behalf    of

    themselves    and     all    Collective         Action    Members,     repeat,

    reallege,    and     incorporate       by       reference    the     foregoing

    allegations as if set forth fully and again herein.




                                          10
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 11 of 19 PageID #: 11



          49.   At     all       relevant     times,      defendants     employed

    Francisco     Ramirez,        Sergio     Hernandez,     and   each    of     the

    Collective Action Members within the meaning of the FLSA.

          50.   At all relevant times, defendants had a policy and

    practice of refusing to pay overtime compensation to their

    employees for hours they worked in excess of forty hours per

    workweek.

          51.   As     a    result   of    defendants’     willful     failure    to

    compensate    their         employees,    including     Francisco    Ramirez,

    Sergio Hernandez, and the Collective Action Members, at a

    rate at least one-and-one-half times the regular rate of pay

    for work performed in excess of forty hours per workweek,

    defendants have violated, and continue to violate, the FLSA,

    29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1)

    and 215(a).

          52.    The foregoing conduct, as alleged, constituted a

    willful violation of the FLSA within the meaning of 29 U.S.C.

    § 255(a), and lacked a good faith basis within the meaning of

    29 U.S.C. § 260.

          53.    Due       to   defendants’       FLSA   violations,     Francisco

    Ramirez, Sergio Hernandez, and the Collective Action Members

    are entitled to recover from defendants their unpaid overtime

    compensation,          liquidated      damages,      interest,     reasonable




                                             11
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 12 of 19 PageID #: 12



    attorneys’ fees, and costs and disbursements of this action,

    pursuant to 29 U.S.C. § 216(b).

                                  COUNT II

                     (New York Labor Law - Overtime)

          54.   Mr. Ramirez and Mr. Hernandez repeat, reallege, and

    incorporate by reference the foregoing allegations as if set

    forth fully and again herein.

          55.   At   all   relevant   times,    Mr.   Ramirez   and   Mr.

    Hernandez were employed by defendants within the meaning of

    the New York Labor Law, §§ 2 and 651.

          56.   Defendants willfully violated the rights of Mr.

    Ramirez and Mr. Hernandez by failing to pay them overtime

    compensation at rates at least one-and-one-half times the

    regular rate of pay for each hour worked in excess of forty

    hours per workweek in violation of the New York Labor Law §§

    650 et seq. and its supporting regulations in 12 N.Y.C.R.R.

    § 146.

          57.   Defendants’ failure to pay overtime was willful,

    and lacked a good faith basis, within the meaning of New York

    Labor Law § 198, § 663 and supporting regulations.

          58.   Due to defendants’ New York Labor Law violations,

    Mr. Ramirez and Mr. Hernandez are entitled to recover from

    defendants their unpaid overtime compensation, liquidated

    damages, interest, reasonable attorneys’ fees, and costs and


                                      12
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 13 of 19 PageID #: 13



    disbursements of the action, pursuant to New York Labor Law

    § 198, and § 663(1).

                                  COUNT III

           (New York Labor Law – Wage Theft Prevention Act)

          59.   Mr. Ramirez and Mr. Hernandez repeat, reallege, and

    incorporate by reference the foregoing allegations as if set

    forth fully and again herein.

          60.   At   all   relevant   times,    Mr.   Ramirez   and   Mr.

    Hernandez were employed by defendants within the meaning of

    the New York Labor Law, §§ 2 and 651.

          61.   Defendants willfully violated the rights of Mr.

    Ramirez and Mr. Hernandez by failing to provide them with the

    wage notices required by the Wage Theft Prevention Act when

    they were hired, or at any time thereafter.

          62.   Defendants willfully violated the rights of Mr.

    Ramirez and Mr. Hernandez by failing to provide them with

    weekly wage statements required by the Wage Theft Prevention

    Act at any time during their employment.

          63.   Due to defendants’ New York Labor Law violations

    relating to the failure to provide paystubs, plaintiffs are

    entitled to recover from the defendants statutory damages of

    $250 per day throughout their employment, up to the maximum

    statutory damages.




                                      13
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 14 of 19 PageID #: 14



          64.     Due to defendants’ New York Labor Law violations

    relating to the failure to provide wage notices, plaintiffs

    are entitled to recover from the defendants statutory damages

    of $50 per day throughout their employment, up to the maximum

    statutory damages.

                               PRAYER FOR RELIEF

          WHEREFORE, Mr. Ramirez and Mr. Hernandez respectfully

    request that this Court grant the following relief:

             a.    Designation of this action as a collective action

                   on behalf of the Collective Action Members and

                   prompt issuance of notice pursuant to 29 U.S.C. §

                   216(b) to all similarly situated members of an

                   FLSA Opt-In Class, apprising them of the pendency

                   of this action, permitting them to assert timely

                   FLSA claims in this action by filing individual

                   Consents to Sue pursuant to 29 U.S.C. § 216(b),

                   and     appointing     Francisco   Ramirez,     Sergio

                   Hernandez, and their counsel to represent the

                   Collective Action members;

             b.    A     declaratory    judgment   that   the    practices

                   complained of herein are unlawful under the FLSA

                   and the New York Labor Law;




                                        14
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 15 of 19 PageID #: 15



             c.   An   injunction     against       defendants     and     their

                  officers,        agents,        successors,         employees,

                  representatives, and any and all persons acting

                  in concert with them, as provided by law, from

                  engaging    in    each    of    the   unlawful      practices,

                  policies, and patterns set forth herein;

             d.   A compensatory award of unpaid compensation, at

                  the statutory overtime rate, due under the FLSA

                  and the New York Labor Law;

             e.   An award of liquidated damages as a result of

                  defendants’      willful       failure   to   pay     overtime

                  compensation pursuant to 29 U.S.C. § 216;

             f.   Liquidated damages for defendants’ New York Labor

                  Law violations;

             g.   Statutory damages for defendants’ violation of the

                  New York Wage Theft Prevention Act;

             h.   Back pay;

             i.   Punitive damages;

             j.   An award of prejudgment and postjudgment interest;

             k.   An award of costs and expenses of this action

                  together with reasonable attorneys’ and expert

                  fees; and



                                       15
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 16 of 19 PageID #: 16



             l.   Such other, further, and different relief as this

                  Court deems just and proper.

    Dated:   August 5, 2021



                                 ____________________________
                                 David Stein
                                 STEIN & NIEPORENT LLP
                                 1441 Broadway, Suite 6090
                                 New York, New York 10018
                                 (212) 308-3444
                                 Attorneys for Plaintiffs,
                                 Individually and on behalf of an
                                 FLSA collective action




                                      16
Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 17 of 19 PageID #: 17




                        EXHIBIT A
DocuSign Envelope ID: E7103763-FA49-4A0E-88E5-70B3A72ED385
          Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 18 of 19 PageID #: 18




                                                       CONSENT TO SUE

                 By my signature below, I hereby authorize the filing and prosecution of claims in my
                 name and on my behalf to contest the failure of Queens Plaza Deli Corp. d/b/a Hudson
                 Food Market and its owners and affiliates to pay me, inter alia, minimum wage and
                 overtime wages as required under state and/or federal law and also authorize the filing of
                 this consent in the lawsuit challenging such conduct, and consent to being named as a
                 representative plaintiff in this action to make decisions on behalf of all other plaintiffs
                 concerning all aspects of this lawsuit. I have been provided with a copy of a retainer
                 agreement with the law firm of Samuel & Stein, and I agree to be bound by its terms.

                 Con mi firma abajo, autorizo la presentación y tramitación de reclamaciones en mi
                 nombre y de mi parte para impugnar el fallo de Queens Plaza Deli Corp. d/b/a Hudson
                 Food Market y sus propietarios y afiliados a me pagan, entre otras cosas, el salario
                 mínimo y pago de horas extras, requerida en el estado y / o la ley federal y también
                 autorizan la presentación de este consentimiento en la demanda contra ese tipo de
                 conducta, y el consentimiento para ser nombrado como demandante representante en esta
                 acción para tomar decisiones en nombre de todos los demás demandantes en relación con
                 todos aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de
                 retención con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar
                 obligado por sus términos.


                 ___________________________
                 Francisco Ramirez


                          3/23/2021
                 Date: ____________________
DocuSign Envelope ID: 76AA7AEF-4DC9-4D95-AB61-A4AB1B58CDAA
          Case 1:21-cv-04417-MKB-MMH Document 1 Filed 08/05/21 Page 19 of 19 PageID #: 19




                                                     CONSENT TO SUE

                By my signature below, I hereby authorize the filing and prosecution of claims in my
                name and on my behalf to contest the failure of Queens Plaza Deli Corp. d/b/a Hudson
                Food Market and its owners and affiliates to pay me, inter alia, minimum wage and
                overtime wages as required under state and/or federal law and also authorize the filing of
                this consent in the lawsuit challenging such conduct, and consent to being named as a
                representative plaintiff in this action to make decisions on behalf of all other plaintiffs
                concerning all aspects of this lawsuit. I have been provided with a copy of a retainer
                agreement with the law firm of Samuel & Stein, and I agree to be bound by its terms.

                Con mi firma abajo, autorizo la presentación y tramitación de reclamaciones en mi
                nombre y de mi parte para impugnar el fallo de Queens Plaza Deli Corp. d/b/a Hudson
                Food Market y sus propietarios y afiliados a me pagan, entre otras cosas, el salario
                mínimo y pago de horas extras, requerida en el estado y / o la ley federal y también
                autorizan la presentación de este consentimiento en la demanda contra ese tipo de
                conducta, y el consentimiento para ser nombrado como demandante representante en esta
                acción para tomar decisiones en nombre de todos los demás demandantes en relación con
                todos aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de
                retención con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar
                obligado por sus términos.


                ___________________________
                Sergio Hernandez

                          3/23/2021
                Date: ____________________
